DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-7 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim has been amended to overcome the previous 112(b) indefiniteness rejections as well as to incorporate features from dependent claim 8. Both of these aspects of the present claim amendments overcome the previous 112(b) rejections, 103 rejections and the prior art of record. Amended claim 1 is directed to an ultrasonic diagnostic apparatus that processes blood flow velocity data and determines the presence of aliasing within the sets of velocity data. The additional claim limitations incorporate specific features that overcome the prior art of record and thus the applicant’s arguments are persuasive. 
Further regarding amended claim 1, the limitation “a persistence memory unit that stores the second blood flow velocity data for the frame immediately preceding the most recent frame that has been subjected to the residual image processing of the residual processing unit and a first aliasing determination result that has been determined for the second blood flow velocity data for the frame immediately preceding the most recent frame” and the “second”, “third” and “fourth” aliasing determination results have been determined as the features that are allowable over the prior art of 
Further regarding claim 1, the claim amendments overcome the prior art of record and the applicant’s arguments are persuasive with respect to the prior art of record for the following reasons. 
References teach to determining aliasing within blood flow velocity image data through the use of persistence processing methods, but the reference fail to teach to the use of first, second, third, and fourth aliasing determination results to more accurately determine image frames where aliasing occurs for blood flow velocity data. These determination results use immediately preceding frame data within a specific and 
1. Migita (U.S. Pub. No. 20120101384) teaches to an ultrasonic diagnostic apparatus that performs persistence processing on the blood flow velocity data of each frame. The reference teaches to a technique for detecting and correcting an occurrence of aliasing though the determination of persistence coefficients dynamically set based on blood flow velocity and the color flow mapping frame data. The reference fails to teach to the multiple aliasing determination results and calculations discussed in the above remarks regarding independent claim 1. 
2. Tamura (U.S. Pat. No. 8435182) teaches to a system for ultrasound imaging that includes color Doppler data and determination of aliased and non-aliased regions of the color Doppler data. The reference further teaches to aliasing determination of the temporal domain with frame analysis but fails to teach to the multiple aliasing determination results and processing as described in independent claim 1. 
3. Shiki (U.S. Pat. No. 7044913) teaches to an ultrasonic diagnostic apparatus that includes a color flow mapping processor, velocity determination analysis, as well as aliasing moderating features (col 5, lines 1-28). This enables application to faster velocities of moving bodies without a degradation in quality (col 7, lines 32-35). The reference further fails to teach to the multiple aliasing determination results and processing as described in independent claim 1. 
4. Wong et al. (U.S. Pat. No. 5897502) teaches to an improved technique for providing persistence to velocity signals obtained by an ultrasound imaging system. This provides for accurate display of blood flow within an image based on whether or 
The applicant’s persuasive arguments include “Tamura uses transitions in velocities in areas between frames to determine whether aliasing has occurred. Tamura does not perform aliasing determination using the first blood flow velocity data of a current frame, the second blood flow velocity data of a frame immediately preceding the current frame that has been subjected to residual image processing, and the first aliasing determination result of the frame immediately preceding the current frame. Further, Tamura does not base an aliasing determination on a persistence processing result indicating whether aliasing occurs in a frame immediately preceding the current frame” (remarks of 10/07/2021, page 9). 
For these reasons, amended independent claim 1 overcomes the prior art of record and is allowable. 
Dependent claims 2-7 are dependent upon independent claim 1 and therefore would also be allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiki (U.S. Pat. No. 7044913) teaches to an ultrasonic diagnostic apparatus that includes a color flow mapping processor, velocity determination analysis, as well as aliasing moderating features (col 5, lines 1-28). This enables application to faster velocities of moving bodies without a degradation in quality (col 7, lines 32-35). 
Wong et al. (U.S. Pat. No. 5897502) teaches to an improved technique for providing persistence to velocity signals obtained by an ultrasound imaging system. This provides for accurate display of blood flow within an image based on whether or not to provide persistence to the velocity signals. Aliasing may be present due to high flow velocities which can degrade image accuracy, and the method of Wong provides for less distortion in the displayed image (col 2, lines 5-13).
Miyaki (U.S. Pub. No. 20090062650) teaches to an ultrasound diagnostic apparatus in which persistence processing is utilized prior to image synthesis to appropriately changing and outputting a luminance value of an inputted piece of blood flow data. This data conversion increases the quality of the output image and provides better diagnostic results ([0035]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                              


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793